Exhibit 10.6

 

AMENDED AND RESTATED
ALLIANCE PARTNERS COMPENSATION PLAN

 

As Amended And Restated Effective As Of January 1, 2005

 

Alliance Capital Management Holding L.P. (together with any successor to all or
substantially all of its business and assets, “Holding”) and its successor and
affiliate Alliance Capital Management L.P. (together with any successor to all
or substantially all of its business and assets, “Alliance”) have established
this Amended and Restated Alliance Partners Compensation Plan (the “Plan”) to
(i) create a compensation program to attract and retain eligible employees
expected to make a significant contribution to the future growth and success of
Holding and Alliance, including their respective subsidiaries and (ii) foster
the long-term commitment of these employees through the accumulation of capital
and increased ownership of equity interests in Holding.

 

The right to defer Awards hereunder shall be considered a separate plan within
the Plan. Such separate plan shall be referred to as the “APCP Deferral Plan.” 
The APCP Deferral Plan is maintained primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees (a “Top Hat Employee”). No one who is not a Top Hat Employee may defer
compensation under the APCP Deferral Plan.

 

The Plan has been amended and restated effective as of January 1, 2005 to
clarify and reflect administrative practices and to comply in good faith with
Section 409A of the Internal Revenue Code (the “Code”) and the guidance issued
thereunder (“Section 409A”). Any deferral or payment hereunder is subject to the
terms of the Plan and compliance with Section 409A, as interpreted by the
Committee in its sole discretion. Notwithstanding the foregoing or anything else
herein, none of Alliance, Holding, any Affiliate, the Committee nor any of their
agents shall have any liability to any Participant or Beneficiary as a result of
any tax, interest, penalty or other payment required to be paid or due pursuant
to, or because of a violation of, Section 409A. This restatement incorporates
and supersedes all of the amendments to the Plan through December 31, 2005.

 


ARTICLE 1
DEFINITIONS


 


SECTION 1.01  DEFINITIONS. WHENEVER USED IN THE PLAN, EACH OF THE FOLLOWING
TERMS SHALL HAVE THE MEANING FOR THAT TERM SET FORTH BELOW:


 


(A)                                  “ACCOUNT” MEANS A SEPARATE BOOKKEEPING
ACCOUNT ESTABLISHED FOR EACH PARTICIPANT FOR EACH AWARD, WITH SUCH AWARD, AS
DESCRIBED IN ARTICLE 2, CREDITED TO THE ACCOUNT MAINTAINED FOR SUCH AWARD
TOGETHER WITH EARNINGS CREDITED THEREON.


 


(B)                                 “AFFILIATE” MEANS (I) ANY ENTITY THAT,
DIRECTLY OR INDIRECTLY, IS CONTROLLED BY ALLIANCE AND (II) ANY ENTITY IN WHICH
ALLIANCE HAS A SIGNIFICANT EQUITY INTEREST, IN EITHER CASE AS DETERMINED BY THE
BOARD OR, IF SO AUTHORIZED BY THE BOARD, THE COMMITTEE.


 


(C)                                  “APPROVED FUND” MEANS ANY MONEY-MARKET,
DEBT OR EQUITY FUND DESIGNATED BY THE COMMITTEE FROM TIME TO TIME AS AN APPROVED
FUND.

 

--------------------------------------------------------------------------------


 


(D)                                 “AWARD” MEANS ANY PRE-1999 AWARD, 1999-2000
AWARD OR POST-2000 AWARD.


 


(E)                                  “BENEFICIARY” MEANS ONE OR MORE PERSONS,
TRUSTS, ESTATES OR OTHER ENTITIES, DESIGNATED IN ACCORDANCE WITH
SECTION 8.04(A), THAT ARE ENTITLED TO RECEIVE, IN THE EVENT OF A PARTICIPANT’S
DEATH, ANY AMOUNT OR PROPERTY TO WHICH THE PARTICIPANT WOULD OTHERWISE HAVE BEEN
ENTITLED UNDER THE PLAN.


 


(F)                                    “BENEFICIARY DESIGNATION FORM” MEANS THE
FORM ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS AND RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE
BENEFICIARIES.


 


(G)                                 “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
GENERAL PARTNER OF HOLDING AND ALLIANCE.


 


(H)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.


 


(I)                                     “COMMITTEE” MEANS THE BOARD OR ONE OR
MORE COMMITTEES OF THE BOARD DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN.


 


(J)                                     “COMPANY” MEANS HOLDING, ALLIANCE AND
ANY CORPORATION OR OTHER ENTITY OF WHICH HOLDING OR ALLIANCE (I) HAS SUFFICIENT
VOTING POWER (NOT DEPENDING ON THE HAPPENING OF A CONTINGENCY) TO ELECT AT LEAST
A MAJORITY OF ITS BOARD OF DIRECTORS OR OTHER GOVERNING BODY, AS THE CASE
MAY BE, OR (II) OTHERWISE HAS THE POWER TO DIRECT OR CAUSE THE DIRECTION OF ITS
MANAGEMENT AND POLICIES.


 


(K)                                  “DEFERRAL ELECTION FORM” MEANS THE FORM(S)
ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES,
SIGNS AND RETURNS TO THE COMMITTEE TO ELECT TO DEFER THE DISTRIBUTION OF AN
AWARD, INCLUDING EARNINGS THEREON, PURSUANT TO ARTICLE 5.


 


(L)                                     “DISABILITY” MEANS, WITH RESPECT TO A
PARTICIPANT, A GOOD FAITH DETERMINATION BY THE COMMITTEE THAT THE PARTICIPANT IS
PHYSICALLY OR MENTALLY INCAPACITATED AND HAS BEEN UNABLE FOR A PERIOD OF SIX
CONSECUTIVE MONTHS TO PERFORM, WITH OR WITHOUT REASONABLE ACCOMMODATION,
SUBSTANTIALLY ALL OF THE DUTIES FOR WHICH THE PARTICIPANT WAS RESPONSIBLE
IMMEDIATELY BEFORE THE COMMENCEMENT OF THE INCAPACITY. IN ORDER TO ASSIST THE
COMMITTEE IN MAKING SUCH A DETERMINATION AND AS REASONABLY REQUESTED BY THE
COMMITTEE, A PARTICIPANT WILL (I) MAKE HIMSELF OR HERSELF AVAILABLE FOR MEDICAL
EXAMINATION BY ONE OR MORE PHYSICIANS CHOSEN BY THE COMMITTEE AND APPROVED BY
THE PARTICIPANT, WHOSE APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, (II) GRANT
THE COMMITTEE AND ANY SUCH PHYSICIANS ACCESS TO ALL RELEVANT MEDICAL INFORMATION
RELATING TO THE PARTICIPANT, (III) ARRANGE TO FURNISH COPIES OF MEDICAL RECORDS
TO THE COMMITTEE AND SUCH PHYSICIANS, AND (IV) USE HIS OR HER BEST EFFORTS TO
CAUSE THE PARTICIPANT’S OWN PHYSICIANS TO BE AVAILABLE TO DISCUSS THE
PARTICIPANT’S HEALTH WITH THE COMMITTEE AND ITS CHOSEN PHYSICIANS.


 


(M)                               “EARNINGS” ON ANY ACCOUNT DURING ANY PERIOD
MEANS THE AMOUNTS OF GAIN OR LOSS THAT WOULD HAVE BEEN INCURRED WITH RESPECT TO
SUCH PERIOD IF AN AMOUNT EQUAL TO THE BALANCE OF SUCH ACCOUNT AT THE BEGINNING
OF SUCH PERIOD HAD BEEN ACTUALLY INVESTED IN ACCORDANCE WITH A PARTICIPANT’S
INVESTMENT DIRECTION.

 

2

--------------------------------------------------------------------------------


 


(N)                                 “EFFECTIVE DATE” OF AN AWARD MEANS
DECEMBER 31 OF THE CALENDAR YEAR FOR WHICH THE AWARD IS INITIALLY GRANTED UNDER
THE PLAN.


 


(O)                                 “ELIGIBLE EMPLOYEE” MEANS, FOR ANY CALENDAR
YEAR COMMENCING ON AND AFTER JANUARY 1, 2005, AN ACTIVE EMPLOYEE OF A COMPANY
WHOM THE COMMITTEE DETERMINES TO BE ELIGIBLE FOR AN AWARD. NOTWITHSTANDING THE
FOREGOING, NO ELIGIBLE EMPLOYEE WHOSE TOTAL COMPENSATION FOR A CALENDAR YEAR IS
LESS THAN SUCH AMOUNT, IF ANY, AS ESTABLISHED BY THE COMMITTEE IN WRITING SHALL
BE ELIGIBLE TO PARTICIPATE IN THE APCP PLAN FOR THAT CALENDAR YEAR AND ANY
ADVANCE DEFERRAL ELECTION MADE BY SUCH ELIGIBLE EMPLOYEE IS MADE ON THE
CONDITION THAT SUCH ELIGIBLE EMPLOYEE SATISFIES THE TOTAL COMPENSATION
REQUIREMENT AND, IF NOT, SUCH DEFERRAL ELECTION SHALL BE NULL AND VOID AB
INITIO.


 


(P)                                 “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


(Q)                                 “FAIR MARKET VALUE” MEANS, WITH RESPECT TO A
HOLDING UNIT AS OF ANY GIVEN DATE AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY
THE BOARD OR THE COMMITTEE, THE CLOSING PRICE OF A HOLDING UNIT ON SUCH DATE AS
PUBLISHED IN THE WALL STREET JOURNAL OR, IF NO SALE OF HOLDING UNITS OCCURS ON
THE NEW YORK STOCK EXCHANGE ON SUCH DATE, THE CLOSING PRICE OF A HOLDING UNIT ON
SUCH EXCHANGE ON THE LAST PRECEDING DAY ON WHICH SUCH SALE OCCURRED AS PUBLISHED
IN THE WALL STREET JOURNAL.


 


(R)                                    “HOLDING UNITS” MEANS UNITS REPRESENTING
ASSIGNMENTS OF BENEFICIAL OWNERSHIP OF LIMITED PARTNERSHIP INTERESTS IN HOLDING.


 


(S)                                  “INVESTMENT ELECTION FORM” MEANS THE
FORM ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS AND RETURNS TO THE COMMITTEE TO DESIGNATE THE PERCENTAGE OF
SUCH AWARD TO BE TREATED AS NOTIONALLY INVESTED IN RESTRICTED UNITS OR APPROVED
FUNDS, PURSUANT TO SECTION 2.03.


 


(T)                                    “1999-2000 AWARD” MEANS ANY AWARD GRANTED
HEREUNDER WITH RESPECT TO CALENDAR YEARS 1999 OR 2000, AS APPLICABLE. SPECIAL
RULES FOR 1999-2000 AWARDS ARE PROVIDED IN ARTICLE 7.


 


(U)                                 “PARTICIPANT” MEANS ANY ELIGIBLE EMPLOYEE OF
ANY COMPANY WHO HAS BEEN DESIGNATED BY THE COMMITTEE TO RECEIVE AN AWARD FOR ANY
CALENDAR YEAR AND WHO THEREAFTER REMAINS EMPLOYED BY A COMPANY.


 


(V)                                 “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED
ORGANIZATION, GOVERNMENT OR POLITICAL SUBDIVISION THEREOF OR OTHER ENTITY.


 


(W)                               “PLAN” MEANS THE AMENDED AND RESTATED ALLIANCE
PARTNERS COMPENSATION PLAN, AS SET FORTH HEREIN AND AS AMENDED FROM TIME TO
TIME.


 


(X)                                   “POST-2000 AWARD” MEANS ANY AWARD GRANTED
HEREUNDER WITH RESPECT TO CALENDAR YEARS BEGINNING AFTER DECEMBER 31, 2000.

 

3

--------------------------------------------------------------------------------


 


(Y)                                 “PRE-1999 AWARD” MEANS ANY AWARD GRANTED
HEREUNDER WITH RESPECT TO CALENDAR YEARS BEGINNING BEFORE JANUARY 1, 1999.
SPECIAL RULES FOR PRE-1999 AWARDS ARE PROVIDED IN ARTICLE 6.


 


(Z)                                   “RESTRICTED UNIT” MEANS A RIGHT TO RECEIVE
A HOLDING UNIT IN THE FUTURE, AS ACCOUNTED FOR IN AN ACCOUNT, SUBJECT TO VESTING
AND ANY OTHER TERMS AND CONDITIONS ESTABLISHED HEREUNDER OR BY THE COMMITTEE.


 


(AA)                            “RETIREMENT” WITH RESPECT TO A PARTICIPANT MEANS
THAT THE EMPLOYMENT OF THE PARTICIPANT WITH THE COMPANY HAS TERMINATED EITHER
(I) ON OR AFTER THE PARTICIPANT’S ATTAINING AGE 65, OR (II) ON OR AFTER THE
PARTICIPANT’S ATTAINING AGE 55 AT A TIME WHEN THE SUM OF THE PARTICIPANT’S AGE
AND AGGREGATE FULL CALENDAR YEARS OF SERVICE WITH THE COMPANY, INCLUDING SERVICE
PRIOR TO APRIL 21, 1988 WITH THE CORPORATION THEN NAMED ALLIANCE CAPITAL
MANAGEMENT CORPORATION, EQUALS OR EXCEEDS 70.


 


(BB)                          “TERMINATION OF EMPLOYMENT” MEANS THAT THE
PARTICIPANT INVOLVED IS NO LONGER PERFORMING SERVICES AS AN EMPLOYEE OF ANY
COMPANY OTHER THAN PURSUANT TO A SEVERANCE OR SPECIAL TERMINATION ARRANGEMENT.


 


(CC)                            “TOTAL COMPENSATION” FOR A CALENDAR YEAR MEANS
BASE SALARY PAID DURING SUCH CALENDAR YEAR, BONUS PAID FOR SUCH CALENDAR YEAR
EVEN IF PAID AFTER THE END OF SUCH CALENDAR YEAR OR DEFERRED, COMMISSIONS PAID
DURING SUCH CALENDAR YEAR AND THE AWARD FOR SUCH CALENDAR YEAR.


 


(DD)                          “UNFORESEEABLE EMERGENCY” MEANS A SEVERE FINANCIAL
HARDSHIP TO A PARTICIPANT OR FORMER PARTICIPANT WITHIN THE MEANING OF CODE
SECTION 409A RESULTING FROM (I) AN ILLNESS OR ACCIDENT OF THE PARTICIPANT OR
FORMER PARTICIPANT, THE SPOUSE OF THE PARTICIPANT OR FORMER PARTICIPANT, OR A
DEPENDENT (AS DEFINED IN SECTION 152(A) OF THE CODE) OF THE PARTICIPANT OR
FORMER PARTICIPANT, (II) LOSS OF PROPERTY OF THE PARTICIPANT OR FORMER
PARTICIPANT DUE TO CASUALTY OR (III) OTHER SIMILAR EXTRAORDINARY AND
UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF
THE PARTICIPANT OR FORMER PARTICIPANT, ALL AS DETERMINED IN THE SOLE DISCRETION
OF THE COMMITTEE.


 


(EE)                            “VESTING PERIOD” MEANS THE APPLICABLE VESTING
PERIOD WITH RESPECT TO AN AWARD, AS PROVIDED FOR IN SECTION 3.01(A).


 


ARTICLE 2
PARTICIPATION


 


SECTION 2.01  ELIGIBILITY. THE COMMITTEE, IN ITS SOLE DISCRETION, WILL DESIGNATE
THOSE ELIGIBLE EMPLOYEES EMPLOYED BY A COMPANY WHO WILL RECEIVE AWARDS WITH
RESPECT TO A CALENDAR YEAR. IN MAKING SUCH DESIGNATION, THE COMMITTEE
MAY CONSIDER ANY CRITERIA THAT IT DEEMS RELEVANT, WHICH MAY INCLUDE AN ELIGIBLE
EMPLOYEE’S POSITION WITH A COMPANY AND THE MANNER IN WHICH THE ELIGIBLE EMPLOYEE
IS EXPECTED TO CONTRIBUTE TO THE FUTURE GROWTH AND SUCCESS OF THE COMPANY. THE
COMMITTEE MAY VARY THE AMOUNT OF AWARDS TO A PARTICULAR PARTICIPANT FROM YEAR TO
YEAR AND MAY DETERMINE THAT A PARTICIPANT WHO RECEIVED AN AWARD TO A PARTICULAR
YEAR IS NOT ELIGIBLE TO RECEIVE ANY AWARD WITH RESPECT TO ANY SUBSEQUENT YEAR.
AN ELIGIBLE EMPLOYEE WHO IS A MEMBER OF THE COMMITTEE DURING A PARTICULAR YEAR
SHALL BE ELIGIBLE TO RECEIVE AN AWARD FOR THAT YEAR ONLY IF THE AWARD IS
APPROVED BY THE MAJORITY OF THE OTHER MEMBERS OF THE COMMITTEE.

 

4

--------------------------------------------------------------------------------


 


SECTION 2.02  GRANT OF AWARDS. THE NOMINAL AMOUNT OF AN AWARD WILL BE DETERMINED
BY THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION, AND SUCH AMOUNT WILL BE
CREDITED TO THE PARTICIPANT’S ACCOUNT AS OF THE EFFECTIVE DATE FOR SUCH AWARD.
AN AWARD, INCLUDING EARNINGS THEREON, VESTS IN ACCORDANCE WITH THE TERMS OF
ARTICLE 3, AND ANY SUCH VESTED AWARD WILL BE SUBJECT TO THE RULES ON
DISTRIBUTIONS AND DEFERRAL ELECTIONS UNDER ARTICLES 4 AND 5, RESPECTIVELY.


 


SECTION 2.03  INVESTMENT ELECTIONS. EACH PARTICIPANT SHALL SUBMIT, IN ACCORDANCE
WITH DEADLINES AND PROCEDURES ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE, AN
INVESTMENT ELECTION FORM WITH RESPECT TO EACH AWARD. SUCH INVESTMENT ELECTION
FORM SHALL DESIGNATE THAT PERCENTAGE OF SUCH PARTICIPANT’S AWARD WHICH SHALL BE
TREATED FOR PURPOSES OF THE PLAN AS NOTIONALLY INVESTED IN (I) RESTRICTED UNITS
AND (II) EACH OF THE APPROVED FUNDS. THE COMMITTEE IN ITS SOLE DISCRETION MAY,
BUT SHALL NOT BE OBLIGATED TO, PERMIT EACH PARTICIPANT TO REALLOCATE NOTIONAL
INVESTMENTS IN EACH ACCOUNT AMONG RESTRICTED UNITS AND THE VARIOUS APPROVED
FUNDS OR JUST AMONG THE APPROVED FUNDS, SUBJECT TO, WITHOUT LIMITATION,
RESTRICTIONS AS TO THE FREQUENCY WITH WHICH SUCH REALLOCATIONS MAY BE MADE. THE
COMMITTEE MAY DETERMINE FOR EACH CALENDAR YEAR A MINIMUM PERCENTAGE AND A
MAXIMUM PERCENTAGE OF EACH AWARD THAT MAY BE TREATED AS NOTIONALLY INVESTED IN
RESTRICTED UNITS AND EACH APPROVED FUND. AS SOON AS REASONABLY PRACTICABLE AFTER
THE END OF EACH CALENDAR YEAR, A STATEMENT SHALL BE PROVIDED TO EACH SUCH
PARTICIPANT INDICATING THE CURRENT BALANCE IN EACH ACCOUNT MAINTAINED FOR THE
PARTICIPANT AS OF THE END OF THE CALENDAR YEAR, AND THE AMOUNTS IN SUCH ACCOUNT
NOTIONALLY ALLOCATED TO RESTRICTED UNITS AND EACH OF THE APPROVED FUNDS.


 


SECTION 2.04  EARNINGS ON AN ACCOUNT.


 


(A)                                  EACH AWARD FOR WHICH AN INVESTMENT ELECTION
FORM HAS BEEN VALIDLY SUBMITTED SHALL BE CREDITED TO A SEPARATE ACCOUNT IN THE
PROPORTIONS SET FORTH IN SUCH INVESTMENT ELECTION FORM OR AS DIRECTED BY THE
COMMITTEE. THE AMOUNT OF SUCH ACCOUNT SHALL BE TREATED AS NOTIONALLY INVESTED IN
RESTRICTED UNITS OR APPROVED FUNDS, AS APPLICABLE, AS OF A DATE DETERMINED BY
THE COMMITTEE (THE “EARNINGS DATE”), WHICH SHALL BE NO LATER THAN FORTY-FIVE
DAYS AFTER THE EFFECTIVE DATE. NOTWITHSTANDING SECTIONS 2.05 AND 2.06, EARNINGS
WILL BE CREDITED OR DEBITED, AS APPLICABLE, BEGINNING FROM THE EARNINGS DATE BUT
WILL NOT BE CREDITED OR DEBITED FOR ANY PERIOD PRIOR TO THE EARNINGS DATE.


 


(B)                                 NOT LESS FREQUENTLY THAN AS OF THE END OF
EACH CALENDAR YEAR FOLLOWING THE YEAR DURING WHICH AN ACCOUNT IS ESTABLISHED IN
CONNECTION WITH AN AWARD, EACH ACCOUNT MAINTAINED UNDER THE PLAN WILL BE
CREDITED OR DEBITED, AS APPLICABLE, WITH THE AMOUNT, IF ANY, NECESSARY TO
REFLECT EARNINGS AS OF THAT DATE.


 


SECTION 2.05  AWARDS INVESTED IN APPROVED FUNDS.


 


(A)                                  TO THE EXTENT THE COMMITTEE OR AN
INVESTMENT ELECTION FORM VALIDLY DIRECTS THE NOTIONAL INVESTMENT OF ALL OR A
PART OF ANY AWARD IN APPROVED FUNDS, THAT PORTION OF SUCH AWARD SO DESIGNATED
SHALL, AS OF A DATE DETERMINED BY THE COMMITTEE, BE TREATED AS NOTIONALLY
INVESTED IN SUCH APPROVED FUNDS. IF A CASH DIVIDEND OR OTHER CASH DISTRIBUTION
IS MADE WITH RESPECT TO APPROVED FUNDS, AS OF A DATE DETERMINED AND AS
CALCULATED BY THE COMMITTEE IN ITS SOLE DISCRETION, A PARTICIPANT WHOSE ACCOUNT
IS NOTIONALLY INVESTED IN APPROVED FUNDS (WHETHER VESTED OR UNVESTED) WILL HAVE
SUCH NOTIONAL INVESTMENT INCREASED BY AN AMOUNT EQUAL TO THE CASH

 

5

--------------------------------------------------------------------------------


 


DIVIDEND OR OTHER CASH DISTRIBUTION THAT WOULD HAVE BEEN DUE ON THE ACCOUNT HAD
THERE ACTUALLY BEEN AN INVESTMENT IN APPROVED FUNDS. SUCH INCREASE SHALL BE
PROPORTIONATELY ALLOCATED BY THE COMMITTEE IN ITS SOLE DISCRETION BETWEEN
APPROVED FUNDS, AS APPLICABLE, AND SUCH INCREASE SHALL BE VESTED AT ALL TIMES.


 


(B)                                 TO THE EXTENT ANY APPROVED FUND IS
TERMINATED, LIQUIDATED, MERGED WITH ANOTHER FUND OR EXPERIENCES A MAJOR CHANGE
IN INVESTMENT STRATEGY OR OTHER EXTRAORDINARY EVENT, THE COMMITTEE MAY, IF SO
AUTHORIZED BY THE BOARD, IN SUCH MANNER AS IT MAY IN ITS SOLE DISCRETION DEEM
EQUITABLE, REALLOCATE OR OTHERWISE ADJUST THE AMOUNT OF ANY ACCOUNT UNDER THIS
ARTICLE 2 TO REFLECT THE OCCURRENCE OF SUCH EVENT.


 


SECTION 2.06  AWARDS INVESTED IN RESTRICTED UNITS.


 


(A)                                  TO THE EXTENT THE COMMITTEE OR AN
INVESTMENT ELECTION FORM VALIDLY DIRECTS THE NOTIONAL INVESTMENT OF ALL OR
PART OF ANY AWARD IN RESTRICTED UNITS, THAT PORTION OF SUCH AWARD SO DESIGNATED
SHALL, AS OF A DATE AND BASED ON A FAIR MARKET VALUE OF A HOLDING UNIT AS
DETERMINED BY THE COMMITTEE AND PURSUANT TO PROCEDURES ESTABLISHED BY THE
COMMITTEE FROM TIME TO TIME, BE CONVERTED INTO A WHOLE NUMBER OF RESTRICTED
UNITS. FROM AND AFTER THE DATE OF SUCH CONVERSION, THAT PORTION OF AN AWARD
WHICH HAS BEEN VALIDLY MADE TO NOTIONALLY INVEST IN RESTRICTED UNITS SHALL BE
DENOMINATED, AND SHALL THEREAFTER BE TREATED FOR ALL PURPOSES AS, A GRANT OF
THAT NUMBER OF RESTRICTED UNITS DETERMINED PURSUANT TO THE PRECEDING SENTENCE.


 


(B)                                 IF A CASH DIVIDEND OR OTHER CASH
DISTRIBUTION IS MADE WITH RESPECT TO HOLDING UNITS, AS SOON AS ADMINISTRATIVELY
PRACTICABLE THEREAFTER, A DISTRIBUTION WILL BE MADE TO A PARTICIPANT WHOSE
ACCOUNT IS CREDITED WITH RESTRICTED UNITS (WHETHER VESTED OR UNVESTED) IN AN
AMOUNT (THE “EQUIVALENT DISTRIBUTION AMOUNT”) EQUAL TO THE NUMBER OF SUCH
RESTRICTED UNITS CREDITED TO THE PARTICIPANT’S ACCOUNT, TIMES THE VALUE OF THE
CASH DIVIDEND OR OTHER CASH DISTRIBUTION PER HOLDING UNIT; PROVIDED, HOWEVER, IF
A PARTICIPANT DEFERS DISTRIBUTION OF HIS AWARD UNDER ARTICLE 5, THE EQUIVALENT
DISTRIBUTION AMOUNT WILL BE CONVERTED AT SUCH TIME OR TIMES AND IN ACCORDANCE
WITH SUCH PROCEDURES AS SHALL BE ESTABLISHED BY THE COMMITTEE, INTO VESTED
RESTRICTED UNITS BASED ON THE FAIR MARKET VALUE OF A HOLDING UNIT AS DETERMINED
BY THE COMMITTEE, AND SUCH CONVERTED BENEFIT SHALL BE DISTRIBUTED IN ACCORDANCE
WITH SECTIONS 4.03 AND 4.04.


 


(C)                                  FRACTIONAL UNIT AMOUNTS REMAINING AFTER
CONVERSION UNDER THIS SECTION 2.06 MAY BE USED FOR ANY PURPOSES FOR THE BENEFIT
OF THE PARTICIPANT AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION,
INCLUDING BUT NOT LIMITED TO THE PAYMENT OF TAXES WITH RESPECT TO AN AWARD OR
DEPOSIT IN THE APPROVED FUNDS.


 


(D)                                 IN THE EVENT THAT THE COMMITTEE DETERMINES
THAT ANY DISTRIBUTION (WHETHER IN THE FORM OF CASH, LIMITED PARTNERSHIP
INTERESTS, OTHER SECURITIES, OR OTHER PROPERTY), RECAPITALIZATION (INCLUDING,
WITHOUT LIMITATION, ANY SUBDIVISION OR COMBINATION OF LIMITED PARTNERSHIP
INTERESTS), REORGANIZATION, CONSOLIDATION, COMBINATION, REPURCHASE, OR EXCHANGE
OF LIMITED PARTNERSHIP INTERESTS OR OTHER SECURITIES OF HOLDING, ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE LIMITED PARTNERSHIP INTERESTS OR OTHER
SECURITIES OF HOLDING, ANY INCORPORATION OF HOLDING, OR OTHER SIMILAR
TRANSACTION OR EVENTS AFFECTS HOLDING UNITS SUCH THAT AN ADJUSTMENT IS
DETERMINED BY THE COMMITTEE TO BE APPROPRIATE IN ORDER TO PREVENT DILUTION OR
ENLARGEMENT OF THE BENEFITS OR

 

6

--------------------------------------------------------------------------------


 


POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN, THEN THE
COMMITTEE MAY, IF SO AUTHORIZED BY THE BOARD, IN SUCH MANNER AS IT MAY DEEM
EQUITABLE, ADJUST THE NUMBER OF RESTRICTED UNITS OR SECURITIES OF HOLDING (OR
NUMBER AND KIND OF OTHER SECURITIES) SUBJECT TO OUTSTANDING AWARDS, OR, IF
DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH PAYMENT TO THE HOLDER OF AN
OUTSTANDING AWARD.


 


ARTICLE 3
VESTING AND FORFEITURES


 


SECTION 3.01  GENERAL.


 


(A)                                  SUBJECT TO SECTION 3.01(B) BELOW, AN AWARD,
INCLUDING EARNINGS THEREON, SHALL VEST IN EQUAL ANNUAL INSTALLMENTS DURING THE
VESTING PERIOD (THE “VESTING PERIOD”) SPECIFIED BELOW, AS APPLICABLE, WITH
RESPECT TO EACH SUCH AWARD, WITH THE FIRST SUCH INSTALLMENT VESTING ON THE FIRST
ANNIVERSARY OF THE DATE DETERMINED FOR THIS PURPOSE BY THE COMMITTEE IN
CONNECTION WITH SUCH AWARD (THE “GRANT DATE”), AND THE REMAINING INSTALLMENTS
VESTING ON SUBSEQUENT ANNIVERSARIES OF THE GRANT DATE, PROVIDED IN EACH CASE
THAT THE PARTICIPANT IS EMPLOYED BY A COMPANY ON SUCH ANNIVERSARY. FOR PURPOSES
OF THIS PLAN, THE “VESTING” OF A RESTRICTED UNIT SHALL MEAN THE LAPSING OF THE
RESTRICTIONS THEREON WITH RESPECT TO SUCH RESTRICTED UNIT.


 

(I)                                     EACH POST-2000 AWARD, INCLUDING EARNINGS
THEREON, SHALL VEST AS SET FORTH IN THE FOLLOWING TABLE, BASED ON THE
PARTICIPANT’S AGE AS OF THE EFFECTIVE DATE WITH RESPECT TO SUCH AWARD, UNLESS
THE COMMITTEE IN ITS SOLE DISCRETION DETERMINES THAT AN ALTERNATIVE VESTING
PERIOD SHOULD APPLY WITH RESPECT TO ANY POST-2000 AWARD, NOTWITHSTANDING SUCH
TABLE:

 

Age of Participant
As of Effective Date

 

Vesting Period

 

 

 

Up to and including 61

 

4 years

62

 

3 years

63

 

2 years

64

 

1 year

65 or older

 

Fully vested at grant

 

(II)                                  EACH 1999-2000 AWARD, INCLUDING EARNINGS
THEREON, SHALL VEST AS SET FORTH IN THE FOLLOWING TABLE, BASED ON THE
PARTICIPANT’S AGE AS OF THE EFFECTIVE DATE WITH RESPECT TO SUCH AWARD:

 

Age of Participant as of
Effective Date

 

Vesting Period

 

 

 

Up to and including 47

 

8 years

48

 

7 years

49

 

6 years

50-57

 

5 years

58

 

4 years

59

 

3 years

60

 

2 years

61

 

1 year

62 or older

 

Fully vested at grant

 

7

--------------------------------------------------------------------------------


 

(III)                               THE VESTING PERIOD OF EACH PRE-1999 AWARD
MADE FOR 1995, INCLUDING EARNINGS THEREON, IS THREE YEARS. THE VESTING PERIOD OF
EACH PRE-1999 AWARD MADE FOR A CALENDAR YEAR AFTER 1995, INCLUDING EARNINGS
THEREON, IS EIGHT YEARS.

 


(B)                                 THE UNVESTED PORTION OF ANY AWARD HELD BY
SUCH PARTICIPANT SHALL BECOME 100% VESTED UPON A PARTICIPANT’S TERMINATION OF
EMPLOYMENT DUE TO DEATH OR DISABILITY, AND WITH RESPECT TO A PRE-1999 AWARD
ONLY, UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT DUE TO RETIREMENT.


 


SECTION 3.02  FORFEITURES. A PARTICIPANT SHALL FORFEIT THE BALANCE OF ANY
ACCOUNT MAINTAINED FOR HIM OR HER WHICH HAS NOT BEEN VESTED IN ACCORDANCE WITH
THE APPLICABLE VESTING PERIOD OF SECTION 3.01 ON THE EFFECTIVE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER THAN DEATH,
DISABILITY, AND, ONLY WITH RESPECT TO A PRE-1999 AWARD, THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT DUE TO RETIREMENT; PROVIDED, HOWEVER, THAT, THE
COMMITTEE MAY DETERMINE, IN ITS SOLE DISCRETION, AND ONLY IF A PARTICIPANT
EXECUTES A RELEASE OF LIABILITY IN FAVOR OF THE COMPANY IN A FORM APPROVED BY
THE COMMITTEE AND SATISFIES SUCH OTHER CONDITIONS AS ESTABLISHED BY THE
COMMITTEE, THAT SUCH PARTICIPANT WHO WOULD OTHERWISE FORFEIT ALL OR PART OF HIS
ACCOUNT FOLLOWING A TERMINATION OF EMPLOYMENT WILL NONETHELESS CONTINUE TO VEST
IN THE BALANCE OF SUCH ACCOUNT FOLLOWING HIS TERMINATION OF EMPLOYMENT AT THE
SAME TIME(S) THAT SUCH BALANCE WOULD HAVE OTHERWISE VESTED UNDER
SECTION 3.01(A).


 


ARTICLE 4
DISTRIBUTIONS


 


SECTION 4.01  GENERAL. SUBJECT TO SECTION 2.06(B), NO AWARD WILL BE DISTRIBUTED
UNLESS SUCH DISTRIBUTION IS PERMITTED UNDER THIS ARTICLE 4. THE PAYMENT OF THE
VESTED PORTION OF AN AWARD, INCLUDING EARNINGS THEREON, SHALL BE TREATED AS
DRAWN PROPORTIONATELY FROM THE INVESTMENT ALTERNATIVE(S) IN EFFECT AS OF THE
RELEVANT PAYMENT DATE. ANY SUCH PAYMENT SHALL BE MADE IN HOLDING UNITS TO THE
EXTENT SUCH PAYMENT IS ATTRIBUTABLE TO AN AWARD NOTIONALLY INVESTED IN
RESTRICTED UNITS. ANY PORTION OF AN AWARD, INCLUDING EARNINGS THEREON, THAT IS
NOT VESTED WILL NOT BE DISTRIBUTED HEREUNDER.


 


SECTION 4.02  DISTRIBUTIONS IF DEFERRAL ELECTION IS NOT IN EFFECT.


 


(A)                                  UNLESS A PARTICIPANT ELECTS OTHERWISE ON A
DEFERRAL ELECTION FORM UNDER SECTIONS 5.01 OR 5.02 (IF SUCH ELECTION IS
PERMITTED BY THE COMMITTEE), A PARTICIPANT WHO HAS NOT HAD A TERMINATION OF
EMPLOYMENT WILL HAVE THE VESTED PORTION OF HIS AWARD, INCLUDING EARNINGS
THEREON, DISTRIBUTED TO HIM ANNUALLY IN THE FORM OF A LUMP SUM AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER SUCH PORTION VESTS UNDER THE APPLICABLE
VESTING PERIOD OF SECTION 3.01.


 


(B)                                 SUBJECT TO SECTION 4.04, UNLESS A
PARTICIPANT ELECTS OTHERWISE ON A DEFERRAL ELECTION FORM UNDER SECTIONS 5.01 OR
5.02 (IF SUCH ELECTION IS PERMITTED BY THE COMMITTEE), A

 

8

--------------------------------------------------------------------------------


 


PARTICIPANT WHO HAS HAD A TERMINATION OF EMPLOYMENT WILL HAVE THE BALANCE OF ANY
VESTED AWARD NOT PAID UNDER SECTION 4.02(A), INCLUDING EARNINGS THEREON,
DISTRIBUTED TO HIM AS FOLLOWS:


 

(I)                                     IN THE EVENT OF A PARTICIPANT’S
TERMINATION OF EMPLOYMENT DUE TO THE PARTICIPANT’S DEATH, SUCH DISTRIBUTION WILL
BE MADE TO THE PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM PAYMENT.

 

(II)                                  IN THE EVENT OF A PARTICIPANT’S
TERMINATION OF EMPLOYMENT DUE TO THE PARTICIPANT’S DISABILITY OR, WITH RESPECT
TO PRE-1999 AWARDS, RETIREMENT, SUCH DISTRIBUTION WILL BE MADE TO THE
PARTICIPANT IN A SINGLE LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY PRACTICABLE
FOLLOWING THE SIX MONTH ANNIVERSARY OF ANY SUCH TERMINATION OF EMPLOYMENT, AS
APPLICABLE.

 

(III)                               IN THE EVENT THAT THE COMMITTEE DETERMINES
IN ITS SOLE DISCRETION UNDER SECTION 3.02 THAT A PARTICIPANT SHALL CONTINUE TO
VEST FOLLOWING HIS TERMINATION OF EMPLOYMENT, PAYMENTS WITH RESPECT TO THE
AWARD, INCLUDING EARNINGS THEREON, WILL BE MADE AS THE BALANCE VESTS; PROVIDED,
HOWEVER, THAT SUCH PAYMENTS MAY NOT COMMENCE PRIOR TO THE SIX MONTH ANNIVERSARY
OF SUCH TERMINATION OF EMPLOYMENT.

 


SECTION 4.03  DISTRIBUTIONS IF DEFERRAL ELECTION IS IN EFFECT.


 


(A)                                  SUBJECT TO SECTIONS 4.03(B) AND 4.04, IN
THE EVENT THAT A DEFERRAL ELECTION IS IN EFFECT WITH RESPECT TO A PARTICIPANT
PURSUANT TO SECTIONS 5.01 OR 5.02 AND THE PARTICIPANT HAS A TERMINATION OF
EMPLOYMENT FOR ANY REASON OTHER THAN DEATH OR DISABILITY, THE VESTED PORTION OF
SUCH PARTICIPANT’S AWARD, INCLUDING EARNINGS THEREON, WILL BE DISTRIBUTED TO HIM
AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE BENEFIT COMMENCEMENT DATE
SPECIFIED ON SUCH DEFERRAL ELECTION FORM AND IN THE FORM OF PAYMENT ELECTED ON
SUCH FORM.


 


(B)                                 SUBJECT TO SECTION 4.04, IN THE EVENT THAT A
DEFERRAL ELECTION FORM IS IN EFFECT WITH RESPECT TO A PARTICIPANT PURSUANT TO
SECTIONS 5.01 OR 5.02 AND SUCH PARTICIPANT SUBSEQUENTLY HAS A TERMINATION OF
EMPLOYMENT DUE TO DEATH OR DISABILITY, THE ELECTIONS MADE BY SUCH PARTICIPANT ON
HIS DEFERRAL ELECTION FORM SHALL BE DISREGARDED, AND THE VESTED PORTION OF SUCH
PARTICIPANT’S AWARD, INCLUDING EARNINGS THEREON, WILL BE DISTRIBUTED TO HIM AS
SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING SUCH TERMINATION OF EMPLOYMENT IN
A SINGLE LUMP SUM PAYMENT; PROVIDED, HOWEVER, THAT WITH RESPECT TO A TERMINATION
OF EMPLOYMENT DUE TO DISABILITY, NO SUCH DISTRIBUTION MAY BE MADE BEFORE THE
DATE WHICH IS 6 MONTHS AFTER SUCH TERMINATION OF EMPLOYMENT.


 


SECTION 4.04  PAYMENT FOLLOWING DEATH. NOTWITHSTANDING SECTIONS 4.02 AND 4.03 TO
THE CONTRARY, IN THE EVENT OF THE DEATH OF A PARTICIPANT OR A FORMER
PARTICIPANT, ANY UNDISTRIBUTED PORTION OF SUCH INDIVIDUAL’S VESTED AWARD,
INCLUDING EARNINGS THEREON, WILL BE DISTRIBUTED TO HIS BENEFICIARY IN A SINGLE
LUMP SUM DISTRIBUTION, AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE
LATER OF THE DATE THE COMMITTEE RECEIVES (I) WRITTEN NOTIFICATION IN A
FORM SATISFACTORY TO IT OF SUCH INDIVIDUAL’S DEATH, AND (II) ANY TAX WAIVER OR
OTHER DOCUMENT DEEMED RELEVANT BY THE COMMITTEE WITH RESPECT TO MAKING THE
PAYMENT.


 


SECTION 4.05  UNFORESEEABLE EMERGENCY. NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IF A PARTICIPANT OR FORMER PARTICIPANT EXPERIENCES AN UNFORESEEABLE
EMERGENCY, SUCH INDIVIDUAL MAY PETITION THE COMMITTEE TO (I) SUSPEND ANY
DEFERRALS UNDER A DEFERRAL ELECTION FORM 

 

9

--------------------------------------------------------------------------------


 


SUBMITTED BY SUCH INDIVIDUAL AND/OR (II) RECEIVE A PARTIAL OR FULL DISTRIBUTION
OF A VESTED AWARD, INCLUDING EARNINGS THEREON, DEFERRED BY SUCH INDIVIDUAL. THE
COMMITTEE SHALL DETERMINE, IN ITS SOLE DISCRETION, WHETHER TO ACCEPT OR DENY
SUCH PETITION, AND THE AMOUNT TO BE DISTRIBUTED, IF ANY, WITH RESPECT TO SUCH
UNFORESEEABLE EMERGENCY; PROVIDED, HOWEVER, THAT SUCH AMOUNT MAY NOT EXCEED THE
AMOUNT NECESSARY TO SATISFY SUCH UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY
TO PAY TAXES REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION, AFTER
TAKING INTO ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED
THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY
LIQUIDATION OF THE INDIVIDUAL’S ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH
ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).


 


ARTICLE 5
DEFERRALS OF COMPENSATION


 


SECTION 5.01  INITIAL DEFERRAL ELECTION. THE COMMITTEE MAY PERMIT DEFERRAL
ELECTIONS OF PRE-1999 AWARDS, 1999-2000 AWARDS AND/OR POST-2000 AWARDS IN ITS
SOLE AND ABSOLUTE DISCRETION IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
COMMITTEE FOR THIS PURPOSE FROM TIME TO TIME. IF SO PERMITTED, A PARTICIPANT
MAY ELECT IN WRITING ON A DEFERRAL ELECTION FORM TO HAVE THE PORTION OF THE
AWARD WHICH VESTS, INCLUDING EARNINGS THEREON, DISTRIBUTED AS OF A DISTRIBUTION
COMMENCEMENT DATE ELECTED BY THE PARTICIPANT THAT OCCURS FOLLOWING THE DATE THAT
SUCH AWARD BECOMES OR IS SCHEDULED TO BECOME 100% VESTED UNDER THE APPLICABLE
VESTING PERIOD OF SECTION 3.01(A), OR IF EARLIER AND SO PERMITTED BY THE
COMMITTEE, SIX MONTHS FOLLOWING SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT.
ANY SUCH DISTRIBUTION SHALL BE MADE IN SUCH FORM(S) AS PERMITTED BY THE
COMMITTEE AT THE TIME OF DEFERRAL (INCLUDING, IF PERMITTED BY THE COMMITTEE, A
SINGLE LUMP SUM OR SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD OF UP
TO TEN YEARS) AS ELECTED BY THE PARTICIPANT. IF THE PARTICIPANT HAS FAILED TO
PROPERLY ELECT A DISTRIBUTION COMMENCEMENT DATE, THE PARTICIPANT WILL BE DEEMED
TO HAVE ELECTED TO HAVE THE AWARD DISTRIBUTED AS THE AWARD VESTS, AND IF THE
PARTICIPANT HAS FAILED TO PROPERLY ELECT A METHOD OF PAYMENT, THE PARTICIPANT
WILL BE DEEMED TO HAVE ELECTED TO HAVE THE AWARD DISTRIBUTED IN THE FORM OF A
LUMP SUM. IF DEFERRALS ARE PERMITTED BY THE COMMITTEE, SUCH DEFERRAL ELECTION
FORM MUST SUBMITTED TO THE COMMITTEE (OR ITS DELEGATE) NO LATER THAN THE LAST
DAY OF THE CALENDAR YEAR PRIOR TO THE EFFECTIVE DATE OF AN AWARD, EXCEPT THAT A
DEFERRAL ELECTION FORM MAY ALSO BE SUBMITTED TO THE COMMITTEE (OR ITS DELEGATE)
IN ACCORDANCE WITH THE FOLLOWING:


 


(A)                                  IN THE CASE OF THE FIRST YEAR IN WHICH A
PARTICIPANT BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN AND WITH RESPECT TO
SERVICES TO BE PERFORMED SUBSEQUENT TO SUCH DEFERRAL ELECTION, A DEFERRAL
ELECTION FORM MAY BE SUBMITTED WITHIN 30 DAYS AFTER THE DATE THE PARTICIPANT
BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(B)                                 WITH RESPECT TO THE DEFERRAL OF AN AWARD
SUBJECT TO SECTION 409A OF THE CODE THAT RELATES ALL OR IN PART TO SERVICES
PERFORMED BETWEEN JANUARY 1, 2005 AND DECEMBER 31, 2005, A DEFERRAL ELECTION
FORM MAY BE SUBMITTED BY MARCH 15, 2005.


 


(C)                                  A DEFERRAL ELECTION FORM MAY BE SUBMITTED
AT SUCH OTHER TIME OR TIMES AS PERMITTED BY THE COMMITTEE IN ACCORDANCE WITH
SECTION 409A OF THE CODE.


 


SECTION 5.02  CHANGES IN TIME AND FORM OF DISTRIBUTION. THE ELECTIONS SET FORTH
IN A PARTICIPANT’S DEFERRAL ELECTION FORM GOVERNING THE PAYMENT OF THE VESTED
PORTION OF AN AWARD,

 

10

--------------------------------------------------------------------------------


 


INCLUDING EARNINGS THEREON, PURSUANT TO SECTION 5.01 SHALL BE IRREVOCABLE AS TO
THE AWARD COVERED BY SUCH ELECTION; PROVIDED, HOWEVER, IF PERMITTED BY THE
COMMITTEE, A PARTICIPANT SHALL BE PERMITTED TO CHANGE THE TIME AND FORM OF
DISTRIBUTION OF SUCH AWARD BY MAKING A SUBSEQUENT ELECTION ON A DEFERRAL
ELECTION FORM SUPPLIED BY THE COMMITTEE FOR THIS PURPOSE IN ACCORDANCE WITH
PROCEDURES ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME, PROVIDED THAT ANY
SUCH SUBSEQUENT ELECTION DOES NOT TAKE EFFECT FOR AT LEAST 12 MONTHS, IS MADE AT
LEAST 12 MONTHS PRIOR TO THE SCHEDULED DISTRIBUTION COMMENCEMENT DATE FOR SUCH
AWARD AND THE SUBSEQUENT ELECTION DEFERS COMMENCEMENT OF THE DISTRIBUTION FOR AT
LEAST FIVE YEARS FROM THE DATE SUCH PAYMENT OTHERWISE WOULD HAVE BEEN MADE.


 


ARTICLE 6
SPECIAL RULES FOR PRE-1999 AWARDS


 


SECTION 6.01  GENERALLY. EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.02, ARTICLES
1 THROUGH 5 HEREUNDER SHALL APPLY WITH RESPECT TO PRE-1999 AWARDS.


 


SECTION 6.02  PRE-1999 AWARD ELECTION.


 


(A)                                  EACH PARTICIPANT WHOSE ACCOUNT IS CREDITED
WITH A PRE-1999 AWARD MAY MAKE A ONE-TIME ELECTION, EFFECTIVE JANUARY 1, 2006,
CONDITIONED ON THE PARTICIPANT’S BEING EMPLOYED BY ANY OF THE COMPANIES ON SUCH
DATE, IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMMITTEE AND ON AN
ELECTION FORM SUPPLIED BY THE COMMITTEE, TO HAVE ALL OF HIS PRE-1999 AWARD
ACCOUNTS NOTIONALLY INVESTED IN ONE OR BOTH OF (I) RESTRICTED UNITS OR (II) ANY
APPROVED FUND DESIGNATED BY THE COMMITTEE FROM TIME TO TIME (A “PRE-1999 AWARD
ELECTION”). EACH SUCH NOTIONAL INVESTMENT SHALL BE ADJUSTED FOR EARNINGS. THE
DEADLINE FOR PROPERLY SUBMITTING A PRE-1999 AWARD ELECTION TO THE COMMITTEE (OR
ITS DELEGATE) IS DECEMBER 9, 2005.


 


(B)                                 TO THE EXTENT THAT ANY PRE-1999 AWARD
ELECTION IS NOT EFFECTIVE, SUCH NOTIONAL INVESTMENTS ARE NOT PERMITTED AND SUCH
PRE-1999 AWARD IS SUBJECT TO THE TERMS AND CONDITIONS APPLICABLE THERETO AS
SPECIFIED IN THE PRIOR RESTATEMENT OF THIS PLAN WHICH IS HEREBY INCORPORATED
HEREIN BY REFERENCE, INCLUDING THE METHOD OF ADJUSTING SUCH AWARD  FOR
“EARNINGS” AS DEFINED THEREIN.


 


(C)                                  WITH RESPECT TO ANY PRE-1999 AWARD ELECTION
DESIGNATING A NOTIONAL INVESTMENT IN RESTRICTED UNITS EFFECTIVE JANUARY 1, 2006,
THE PARTICIPANT’S PRE-1999 AWARD ACCOUNT (OR PORTION THEREOF) IS CONVERTED INTO
RESTRICTED UNITS BY DIVIDING THE PROPORTION OF THE CLOSING BALANCE OF THE
PRE-1999 AWARD ACCOUNT ON DECEMBER 31, 2005 SO DESIGNATED, BY THE CLOSING PRICE
OF A HOLDING UNIT ON THE NEW YORK STOCK EXCHANGE ON DECEMBER 31, 2005 AS
PUBLISHED IN THE WALL STREET JOURNAL.


 


(D)                                 TO THE EXTENT THAT A PRE-1999 AWARD SUBJECT
TO A PRE-1999 AWARD ELECTION IS NOT VESTED ON JANUARY 1, 2006, THE NOTIONAL
INVESTMENT IN RESTRICTED UNITS AND APPROVED FUNDS, AS APPLICABLE, SHALL BE
SUBJECT TO THE VESTING SCHEDULE REMAINING ON SUCH PRE-1999 AWARDS.


 


(E)                                  ANY PARTICIPANT MAKING A PRE-1999 AWARD
ELECTION SHALL CONTEMPORANEOUSLY ALSO ELECT A DISTRIBUTION COMMENCEMENT DATE,
NOT EARLIER THAN JANUARY 31, 2007, FOR THE COMMENCEMENT OF THE DISTRIBUTION OF
HIS VESTED INVESTMENT UNDER SUCH PRE-1999 AWARD ELECTION, IN ACCORDANCE WITH
PROCEDURES ESTABLISHED BY THE COMMITTEE. DISTRIBUTIONS SHALL

 

11

--------------------------------------------------------------------------------


 


COMMENCE AS OF THE DISTRIBUTION COMMENCEMENT DATE ELECTED, OR IF EARLIER AND SO
ELECTED BY THE PARTICIPANT AT THE TIME THE DISTRIBUTION COMMENCEMENT DATE IS
ELECTED, THE DATE OF THE PARTICIPANT’S “SEPARATION FROM SERVICE” (WITHIN THE
MEANING OF SECTION 409A OF THE CODE), SUBJECT TO A SIX MONTH DELAY FOLLOWING
SUCH SEPARATION FROM SERVICE IN ALL CASES OTHER THAN IN THE EVENT OF THE
PARTICIPANT’S DEATH. IF THE PARTICIPANT HAS FAILED TO PROPERLY ELECT A
DISTRIBUTION COMMENCEMENT DATE, THE COMMITTEE WILL COMMENCE DISTRIBUTION AS SOON
AS ADMINISTRATIVELY PRACTICABLE AFTER JANUARY 31, 2007. A PARTICIPANT MAY ELECT
TO RECEIVE THE DISTRIBUTION OF THE AMOUNTS DEFERRED UNDER THIS SECTION IN (I) A
SINGLE LUMP SUM DISTRIBUTION, (II) SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER
A PERIOD OF UP TO 10 YEARS OR (III) A 50% LUMP SUM WITH THE REMAINDER IN FIVE
ANNUAL INSTALLMENTS, AS ELECTED BY THE PARTICIPANT IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE. IF THE PARTICIPANT HAS FAILED TO PROPERLY ELECT A
METHOD OF PAYMENT, THE METHOD OF PAYMENT SHALL BE A LUMP SUM. A PARTICIPANT WHO
HAS MADE A PRE-1999 AWARD ELECTION TO UTILIZE RESTRICTED UNITS SHALL RECEIVE HIS
DISTRIBUTION IN THE FORM OF HOLDING UNITS.

 


ARTICLE 7
SPECIAL RULES FOR 1999-2000 AWARDS


 


SECTION 7.01  GENERALLY. EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.02, ARTICLES
1 THROUGH 5 HEREUNDER SHALL APPLY WITH RESPECT TO 1999-2000 AWARDS.


 


SECTION 7.02  NOTIONAL INVESTMENT IN RESTRICTED UNITS. 1999-2000 AWARDS ARE
NOTIONALLY INVESTED IN RESTRICTED UNITS ONLY. EXCEPT AS OTHERWISE SPECIFIED BY
THE COMMITTEE, PARTICIPANTS RECEIVING SUCH AWARDS ARE NOT PERMITTED TO ELECT TO
NOTIONALLY INVEST ANY SUCH AWARD OR PART THEREOF IN, OR REALLOCATE ANY NOTIONAL
INVESTMENT IN RESTRICTED UNITS TO, ANY APPROVED FUND. THE USE OF AN INVESTMENT
ELECTION FORM IS NOT APPLICABLE WITH RESPECT TO 1999-2000 AWARDS, AND THE
COMMITTEE SHALL ADMINISTER SUCH 1999-2000 AWARDS, INCLUDING THE CREDITING OF A
PARTICIPANT’S ACCOUNT WITH HIS AWARD, AND THE ADJUSTMENT OF EARNINGS THEREON,
WITHOUT THE PARTICIPANT’S SUBMISSION OF SUCH AN INVESTMENT ELECTION FORM;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT LIMIT THE COMMITTEE FROM
REQUIRING SUCH A PARTICIPANT TO SUBMIT ANY OTHER FORMS OR DOCUMENTATION THAT THE
COMMITTEE REQUIRES IN ITS SOLE DISCRETION.


 


ARTICLE 8
ADMINISTRATION; MISCELLANEOUS


 


SECTION 8.01  ADMINISTRATION OF THE PLAN. THE PLAN IS INTENDED TO BE AN
UNFUNDED, NON-QUALIFIED INCENTIVE PLAN AND THE APCP DEFERRAL PLAN IS INTENDED TO
BE AN UNFUNDED, NON-QUALIFIED DEFERRED COMPENSATION PLAN WITHIN THE MEANING OF
ERISA AND SHALL BE ADMINISTERED BY THE COMMITTEE AS SUCH. THE RIGHT OF ANY
PARTICIPANT OR BENEFICIARY TO RECEIVE DISTRIBUTIONS UNDER THE PLAN SHALL BE AS
AN UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF ALLIANCE. NOTWITHSTANDING THE
FOREGOING, ALLIANCE, IN ITS SOLE DISCRETION, MAY ESTABLISH A “RABBI TRUST” TO
PAY BENEFITS HEREUNDER. THE COMMITTEE SHALL HAVE THE FULL POWER AND AUTHORITY TO
ADMINISTER AND INTERPRET THE PLAN AND TO TAKE ANY AND ALL ACTIONS IN CONNECTION
WITH THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE POWER AND AUTHORITY TO
PRESCRIBE ALL APPLICABLE PROCEDURES, FORMS AND AGREEMENTS. THE COMMITTEE’S
INTERPRETATION AND CONSTRUCTION OF THE PLAN, INCLUDING ITS COMPUTATION OF
NOTIONAL INVESTMENT RETURNS AND EARNINGS, SHALL BE CONCLUSIVE AND BINDING ON ALL
PERSONS HAVING AN INTEREST IN THE PLAN.

 

12

--------------------------------------------------------------------------------


 


SECTION 8.02  AUTHORITY TO VARY TERMS OF AWARDS. THE COMMITTEE SHALL HAVE THE
AUTHORITY TO GRANT AWARDS OTHER THAN AS DESCRIBED HEREIN, SUBJECT TO SUCH TERMS
AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE IN ITS DISCRETION.


 


SECTION 8.03  AMENDMENT, SUSPENSION AND TERMINATION OF THE PLAN. THE COMMITTEE
RESERVES THE RIGHT AT ANY TIME, WITHOUT THE CONSENT OF ANY PARTICIPANT OR
BENEFICIARY AND FOR ANY REASON, TO AMEND, SUSPEND OR TERMINATE THE PLAN IN WHOLE
OR IN PART IN ANY MANNER; PROVIDED THAT NO SUCH AMENDMENT, SUSPENSION OR
TERMINATION SHALL REDUCE THE BALANCE IN ANY ACCOUNT PRIOR TO SUCH AMENDMENT,
SUSPENSION OR TERMINATION OR IMPOSE ADDITIONAL CONDITIONS ON THE RIGHT TO
RECEIVE SUCH BALANCE, EXCEPT AS REQUIRED BY LAW.


 


SECTION 8.04  GENERAL PROVISIONS.


 


(A)                                  TO THE EXTENT PROVIDED BY THE COMMITTEE,
EACH PARTICIPANT MAY FILE WITH THE COMMITTEE A WRITTEN DESIGNATION OF ONE OR
MORE PERSONS, INCLUDING A TRUST OR THE PARTICIPANT’S ESTATE, AS THE BENEFICIARY
ENTITLED TO RECEIVE, IN THE EVENT OF THE PARTICIPANT’S DEATH, ANY AMOUNT OR
PROPERTY TO WHICH THE PARTICIPANT WOULD OTHERWISE HAVE BEEN ENTITLED UNDER THE
PLAN. A PARTICIPANT MAY, FROM TIME TO TIME, REVOKE OR CHANGE HIS OR HER
BENEFICIARY DESIGNATION BY FILING A NEW DESIGNATION WITH THE COMMITTEE. IF
(I) NO SUCH BENEFICIARY DESIGNATION IS IN EFFECT AT THE TIME OF A PARTICIPANT’S
DEATH, (II) NO DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT, OR (III) A
DESIGNATION ON FILE IS NOT LEGALLY EFFECTIVE FOR ANY REASON, THEN THE
PARTICIPANT’S ESTATE SHALL BE THE PARTICIPANT’S BENEFICIARY.


 


(B)                                 NEITHER THE ESTABLISHMENT OF THE PLAN NOR
THE GRANT OF ANY AWARD OR ANY ACTION OF ANY COMPANY, THE BOARD, OR THE COMMITTEE
PURSUANT TO THE PLAN, SHALL BE HELD OR CONSTRUED TO CONFER UPON ANY PARTICIPANT
ANY LEGAL RIGHT TO BE CONTINUED IN THE EMPLOY OF ANY COMPANY. EACH COMPANY
EXPRESSLY RESERVES THE RIGHT TO DISCHARGE ANY PARTICIPANT WITHOUT LIABILITY TO
THE PARTICIPANT OR ANY BENEFICIARY, EXCEPT AS TO ANY RIGHTS WHICH MAY EXPRESSLY
BE CONFERRED UPON THE PARTICIPANT UNDER THE PLAN.


 


(C)                                  AN AWARD HEREUNDER SHALL NOT BE TREATED AS
COMPENSATION, WHETHER UPON SUCH AWARD’S GRANT, VESTING, PAYMENT OR OTHERWISE,
FOR PURPOSES OF CALCULATING OR ACCRUING A BENEFIT UNDER ANY OTHER EMPLOYEE
BENEFIT PLAN EXCEPT AS SPECIFICALLY PROVIDED BY SUCH OTHER EMPLOYEE BENEFIT
PLAN.


 


(D)                                 NOTHING CONTAINED IN THE PLAN, AND NO ACTION
TAKEN PURSUANT TO THE PLAN, SHALL CREATE OR BE CONSTRUED TO CREATE A FIDUCIARY
RELATIONSHIP BETWEEN ANY COMPANY AND ANY OTHER PERSON.


 


(E)                                  NEITHER THE ESTABLISHMENT OF THE PLAN NOR
THE GRANTING OF AN AWARD HEREUNDER SHALL BE HELD OR CONSTRUED TO CREATE ANY
RIGHTS TO ANY COMPENSATION, INCLUDING SALARY, BONUS OR COMMISSIONS, NOR THE
RIGHT TO ANY OTHER AWARD OR THE LEVELS THEREOF UNDER THE PLAN.


 


(F)                                    NO AWARD NOR RIGHT TO RECEIVE ANY
PAYMENT, INCLUDING RESTRICTED UNITS, UNDER THE PLAN MAY BE TRANSFERRED OR
ASSIGNED, PLEDGED OR OTHERWISE ENCUMBERED BY ANY PARTICIPANT OR BENEFICIARY
OTHER THAN BY WILL, BY THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION OR BY A
COURT OF COMPETENT JURISDICTION. ANY OTHER ATTEMPTED ASSIGNMENT OR ALIENATION OF
ANY PAYMENT HEREUNDER SHALL BE VOID AND OF NO FORCE OR EFFECT.

 

13

--------------------------------------------------------------------------------


 


(G)                                 IF ANY PROVISION OF THE PLAN SHALL BE HELD
ILLEGAL OR INVALID, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE REMAINING
PROVISIONS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF THE
ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED IN THE PLAN.


 


(H)                                 ANY NOTICE TO BE GIVEN BY THE COMMITTEE
UNDER THE PLAN TO ANY PARTY SHALL BE IN WRITING ADDRESSED TO SUCH PARTY AT THE
LAST ADDRESS SHOWN FOR THE RECIPIENT ON THE RECORDS OF ANY COMPANY OR
SUBSEQUENTLY PROVIDED IN WRITING TO THE COMMITTEE. ANY NOTICE TO BE GIVEN BY A
PARTY TO THE COMMITTEE UNDER THE PLAN SHALL BE IN WRITING ADDRESSED TO THE
COMMITTEE AT THE ADDRESS OF ALLIANCE.


 


(I)                                     SECTION HEADINGS HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OF ANY PROVISION
OF THE PLAN.


 


(J)                                     THE PROVISIONS OF THE PLAN SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(K)                                  THERE SHALL BE WITHHELD FROM EACH PAYMENT
MADE PURSUANT TO THE PLAN ANY TAX OR OTHER CHARGE REQUIRED TO BE WITHHELD
THEREFROM PURSUANT TO ANY FEDERAL, STATE OR LOCAL LAW. A COMPANY BY WHOM A
PARTICIPANT IS EMPLOYED SHALL ALSO BE ENTITLED TO WITHHOLD FROM ANY COMPENSATION
PAYABLE TO A PARTICIPANT ANY TAX IMPOSED BY SECTION 3101 OF THE CODE, OR ANY
SUCCESSOR PROVISION, ON ANY AMOUNT CREDITED TO THE PARTICIPANT; PROVIDED,
HOWEVER, THAT IF FOR ANY REASON THE COMPANY DOES NOT SO WITHHOLD THE ENTIRE
AMOUNT OF SUCH TAX ON A TIMELY BASIS, THE PARTICIPANT SHALL BE REQUIRED TO
REIMBURSE ALLIANCE FOR THE AMOUNT OF THE TAX NOT WITHHELD PROMPTLY UPON
ALLIANCE’S REQUEST THEREFORE. WITH RESPECT TO RESTRICTED UNITS: (I) IN THE EVENT
THAT THE COMMITTEE DETERMINES THAT ANY FEDERAL, STATE OR LOCAL TAX OR ANY OTHER
CHARGE IS REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO THE RESTRICTED UNITS OR
THE VESTING OF RESTRICTED UNITS (A “WITHHOLDING AMOUNT”) THEN, IN THE DISCRETION
OF THE COMMITTEE, EITHER (X) PRIOR TO OR CONTEMPORANEOUSLY WITH THE DELIVERY OF
HOLDING UNITS TO THE RECIPIENT, THE RECIPIENT SHALL PAY THE WITHHOLDING AMOUNT
TO ALLIANCE IN CASH OR IN VESTED HOLDING UNITS ALREADY OWNED BY THE RECIPIENT
(WHICH ARE NOT SUBJECT TO A PLEDGE OR OTHER SECURITY INTEREST), OR A COMBINATION
OF CASH AND SUCH HOLDING UNITS, HAVING A TOTAL FAIR MARKET VALUE, AS DETERMINED
BY THE COMMITTEE, EQUAL TO THE WITHHOLDING AMOUNT; (Y) ALLIANCE SHALL RETAIN
FROM ANY VESTED HOLDING UNITS TO BE DELIVERED TO THE RECIPIENT THAT NUMBER OF
HOLDING UNITS HAVING A FAIR MARKET VALUE, AS DETERMINED BY THE COMMITTEE, EQUAL
TO THE WITHHOLDING AMOUNT (OR SUCH PORTION OF THE WITHHOLDING AMOUNT THAT IS NOT
SATISFIED UNDER CLAUSE (X) AS PAYMENT OF THE WITHHOLDING AMOUNT; OR (Z) IF
HOLDING UNITS ARE DELIVERED WITHOUT THE PAYMENT OF THE WITHHOLDING AMOUNT
PURSUANT TO EITHER CLAUSE (X) OR (Y), THE RECIPIENT SHALL PROMPTLY PAY THE
WITHHOLDING AMOUNT TO ALLIANCE ON AT LEAST SEVEN BUSINESS DAYS NOTICE FROM THE
COMMITTEE EITHER IN CASH OR IN VESTED HOLDING UNITS OWNED BY THE RECIPIENT
(WHICH ARE NOT SUBJECT TO A PLEDGE OR OTHER SECURITY INTEREST), OR A COMBINATION
OF CASH AND SUCH HOLDING UNITS, HAVING A TOTAL FAIR MARKET VALUE, AS DETERMINED
BY THE COMMITTEE, EQUAL TO THE WITHHOLDING AMOUNT, AND (II) IN THE EVENT THAT
THE RECIPIENT DOES NOT PAY THE WITHHOLDING AMOUNT TO ALLIANCE AS REQUIRED
PURSUANT TO CLAUSE (I) OR MAKE ARRANGEMENTS SATISFACTORY TO ALLIANCE REGARDING
PAYMENT THEREOF, ALLIANCE MAY WITHHOLD ANY UNPAID PORTION THEREOF FROM ANY
AMOUNT OTHERWISE DUE THE RECIPIENT FROM ALLIANCE.

 

14

--------------------------------------------------------------------------------